FILED
                           NOT FOR PUBLICATION
                                                                           MAY 06 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JIM CODY WILLIAMS,                               No. 14-56055

              Plaintiff - Appellant,             D.C. No. 2:13-cv-04752-BRO-
                                                 JCG
 v.

TOUCHTUNES MUSIC                                 MEMORANDUM*
CORPORATION, a New York
corporation; TONY MASTRONARDI, an
individual; GUY NATHAN, an individual;
JOHN PERRACHON, an individual;
MATTHEW CARSON, an individual;
CHRIS MARCOLEFAS, an individual;
DAN MCALLISTER, an individual;
DOMINQUE DION, an individual,

              Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                 Beverly Reid O’Connell, District Judge, Presiding

                              Submitted May 3, 2016**
                                Pasadena, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: KOZINSKI, W. FLETCHER, and GOULD, Circuit Judges.

      We affirm the district court’s dismissal with prejudice of Jim Cody

Williams’s Fourth Amended Complaint. The complaint alleges a unified course of

fraudulent conduct and is therefore subject to the heightened pleading standard of

Fed. R. Civ. P. 9(b). Rubke v. Capitol Bancorp Ltd., 551 F.3d 1156, 1161 (9th Cir.

2009). The operative complaint does not meet that standard because it does not

“state with particularity the circumstances constituting [the alleged] fraud.” Fed.

R. Civ. P. 9(b). The district court did not abuse its discretion in dismissing the

case with prejudice because Williams failed to cure this pleading defect after the

court gave Williams an opportunity to do so.

      Defendant-Appellee’s Motion To Dismiss Notice Of Appeal and Motion For

Judicial Notice are denied as moot.

      AFFIRMED.




                                           2